Case
Case 20-33801
     20-33801 Document
              Document 38-3
                       37 Filed
                            FiledininTXSB
                                      TXSBonon07/31/20
                                               07/31/20 Page
                                                         Page551 of
                                                                 of 85
                                                                    15




                              Exhibit A

                          Banks Declaration




                                                                  Exhibit 3
             Case
             Case 20-33801
                  20-33801 Document
                           Document 38-3
                                    37 Filed
                                         FiledininTXSB
                                                   TXSBonon07/31/20
                                                            07/31/20 Page
                                                                      Page562 of
                                                                              of 85
                                                                                 15




                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

                                                                    )
    In re:                                                          )     Chapter 11
                                                                    )
                                                   1
    DENBURY RESOURCES INC., et al.,                                 )     Case No. 20-33801 (DRJ)
                                                                    )
                                       Debtors.                     )     (Joint Administration Requested)
                                                                    )     (Emergency Hearing Requested)

                DECLARATION OF BRENT BANKS IN SUPPORT OF THE
            DEBTORS’ EMERGENCY MOTION FOR ENTRY OF INTERIM AND
            FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO (A) OBTAIN
           POSTPETITION FINANCING SECURED BY SENIOR PRIMING LIENS
       AND (B) USE CASH COLLATERAL, (II) GRANTING LIENS AND PROVIDING
        SUPERPRIORITY ADMINISTRATIVE EXPENSE STATUS, (III) GRANTING
          ADEQUATE PROTECTION, (IV) MODIFYING THE AUTOMATIC STAY,
     (V) SCHEDULING A FINAL HEARING, AND (VI) GRANTING RELATED RELIEF


             I, Brent Banks, hereby declare under penalty of perjury as follows:

             1.     I submit this declaration (this “Declaration”) in support of the Debtors’ Emergency

Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A) Obtain

Postpetition Financing Secured by Senior Priming Liens and (B) Use Cash Collateral,

(II) Granting Liens and Providing Superpriority Administrative Expense Status, (III) Granting

Adequate Protection, (IV) Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and




1
      The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
      number, include: Denbury Resources Inc. (7835); Denbury Air, LLC (7621); Denbury Brookhaven Pipeline
      Partnership, LP (6322); Denbury Brookhaven Pipeline, LLC (6471); Denbury Gathering & Marketing, Inc.
      (6150); Denbury Green Pipeline-Montana, LLC (6443); Denbury Green Pipeline-North Dakota, LLC (7725);
      Denbury Green Pipeline-Riley Ridge, LLC (2859); Denbury Green Pipeline-Texas, LLC (2301); Denbury Gulf
      Coast Pipelines, LLC (0892); Denbury Holdings, Inc. (1216); Denbury Onshore, LLC (7798); Denbury Operating
      Company (7620); Denbury Pipeline Holdings, LLC (0190); Denbury Thompson Pipeline, LLC (0976); Encore
      Partners GP Holdings, LLC (N/A); Greencore Pipeline Company, LLC (9605); Plain Energy Holdings, LLC
      (0543). The location of Debtor Denbury Resources Inc.’s principal place of business and the Debtors’ service
      address in these chapter 11 cases is 5320 Legacy Drive Plano, Texas 75024.




                                                                                                          Exhibit 3
       Case
       Case 20-33801
            20-33801 Document
                     Document 38-3
                              37 Filed
                                   FiledininTXSB
                                             TXSBonon07/31/20
                                                      07/31/20 Page
                                                                Page573 of
                                                                        of 85
                                                                           15



                                                             2
(VII) Granting Related Relief (the “DIP Motion”), which seeks approval of the Debtors’ senior

secured superpriority revolving debtor-in-possession credit facility in an aggregate principal
                                                    3
amount of $615 million (the “DIP Facility”) and the consensual use of cash collateral (the “Cash

Collateral”).

        2.       Except where specifically noted, the statements in this Declaration are based on:

(a) my personal knowledge, belief, or opinion; (b) information I have learned from my review of

relevant documents or received from the Debtors’ employees or advisors and/or employees of

Evercore Group L.L.C. (“Evercore”) working directly with me or under my supervision, direction,

or control; or (c) from the Debtors’ books and records maintained in the ordinary course of their

businesses.

        3.       I am not being compensated for this testimony other than through payments

expected to be received by Evercore as a professional proposed to be retained by the Debtors; none

of those payments are specifically payable on account of this testimony. If called upon to testify,

I could and would testify competently to the facts set forth in this Declaration. I am authorized to

submit this Declaration on behalf of the Debtors.

                             Professional Background and Qualifications

        4.       I am a Managing Director at Evercore, a financial advisory and investment banking

firm with offices around the world.              Evercore has expertise in domestic and cross-border

restructurings, mergers and acquisitions, raising debt and equity capital, and other financial




2
    Capitalized terms used but not defined herein have the meanings given to such terms in the DIP Motion or the
    proposed interim order attached thereto (the “Interim DIP Order”).
3
    The material terms of the DIP Facility are set forth in detail in the DIP Motion. For the avoidance of doubt, any
    description of the DIP Facility herein or in the DIP Motion is qualified in its entirety by reference to the DIP
    Facility Documents.

                                                         2

                                                                                                       Exhibit 3
       Case
       Case 20-33801
            20-33801 Document
                     Document 38-3
                              37 Filed
                                   FiledininTXSB
                                             TXSBonon07/31/20
                                                      07/31/20 Page
                                                                Page584 of
                                                                        of 85
                                                                           15




advisory services. Evercore has served as an experienced bankruptcy and restructuring advisor to

debtors and creditors in a variety of industries.

       5.      I have approximately twelve years of financial advisory experience, including ten

years of experience advising debtors and creditors on a wide variety of recapitalization and

restructuring transactions. My experience includes procuring, structuring, and negotiating debtor-

in-possession financing facilities across a broad range of industries. I have been involved in

numerous restructurings, including, among others, Alion Science & Technology, Boart Longyear,

Bonavista Energy, California Resources, Catalina Marketing, Claire’s, Evergreen Aviation,

Frontier Communications, Jack Entertainment, Jupiter Resources, Keystone Automotive,

McDermott International, Neuberger Berman, Serta Simmons Bedding, SunEdison, Targus, Ultra

Petroleum, and W.R. Grace.

       6.      Prior to joining Evercore in 2017, I was a Vice President in Goldman Sachs’ debt

advisory and restructuring practice. Prior to joining Goldman Sachs in 2010, I was a Senior

Associate in the financial services group at Ernst & Young LLP. I received a BS and MSA in

accounting from Wake Forest University. I am also a Chartered Financial Analyst. I am principally

responsible for overseeing Evercore’s day-to-day activities in these chapter 11 cases.

                                        Evercore Retention

       7.      On March 26, 2020, the Debtors engaged Evercore to act as their investment banker

and financial advisor in connection with the Debtors’ restructuring initiatives.          Since its

engagement, Evercore has worked closely with the Debtors’ management team, creditors, and

other professionals and advisors in exploring various strategic and financial alternatives and

otherwise assisting in the Debtors’ restructuring efforts, including: (a) engaging with creditors

across the Debtors’ capital structure; (b) assisting the Debtors with numerous creditor

presentations focused on the Debtors’ business plan and key initiatives; (c) negotiating with and
                                                    3

                                                                                         Exhibit 3
       Case
       Case 20-33801
            20-33801 Document
                     Document 38-3
                              37 Filed
                                   FiledininTXSB
                                             TXSBonon07/31/20
                                                      07/31/20 Page
                                                                Page595 of
                                                                        of 85
                                                                           15




evaluating multiple restructuring proposals from the Debtors’ secured lenders; (d) assisting

the Debtors with soliciting, negotiating, and documenting the DIP Facility; (e) performing a

valuation analysis of the Debtors; (f) advising and assisting the Debtors in negotiating the terms

of a restructuring framework embodied in the Debtors’ restructuring support agreement

(the “Restructuring Support Agreement”); and (g) most recently, preparing for the commencement

of these chapter 11 cases. As a result of its active engagement in these processes, Evercore is now

familiar with the Debtors’ financial affairs, debt structure, business operations, capital structure,

key stakeholders, financing documents, and related matters.

                           The Debtors’ Immediate Liquidity Needs

       8.      I understand that, as of the Petition Date, the Debtors’ total cash balance is

approximately $167 million, all of which is encumbered by pre-petition liens. While this cash

position may be sufficient (assuming the Pre-Petition RBL Secured Parties’ consent to use their

Cash Collateral) to operate the business and to fund these chapter 11 cases on the timeline proposed

by the Debtors, the Debtors sought an efficient form of financing that would ensure the Debtors

are able to (i) retain access to favorable capital commitments to minimize the costs of financing

these chapter 11 cases and (ii) obtain the greatest amount of capital at the lowest cost of capital

reasonably available to fund the Debtors on a postpetition basis.

       9.      Evercore has assisted the Debtors over the past several months in evaluating

potential financing alternatives. Among other things, Evercore has worked closely with the

Debtors, their management, and their other advisors to evaluate the cash requirements necessary

to continue operating the Debtors’ business as a going concern. Based on this work, the Debtors

determined, in consultation with Evercore, that procuring financing at the start of these chapter 11

cases is in the best interest of the Debtors, minimizing the cost of these chapter 11 cases and



                                                 4

                                                                                         Exhibit 3
       Case
       Case 20-33801
            20-33801 Document
                     Document 38-3
                              37 Filed
                                   FiledininTXSB
                                             TXSBonon07/31/20
                                                      07/31/20 Page
                                                                Page606 of
                                                                        of 85
                                                                           15




ensuring that the reorganized Debtors will have access to the lowest-cost capital reasonably

available to fund the go-forward business.

       10.     Evercore reviewed the 13-week cash flow forecast prepared by the Debtors and

Alvarez & Marsal North America, LLC, the Debtors’ proposed restructuring advisor, which takes

into account anticipated cash receipts and disbursements during a 13-week projection period and

considers a number of factors, including required costs to maintain safe operations, fees and

interest expense associated with the DIP Facility, professional fees, and required operational

payments. Based on these forecasts and discussions with the Debtors’ management and other

advisors, I believe that while it would be possible to administer the Debtors’ chapter 11 estates,

operate the Debtors’ business in the ordinary course, and pay administrative costs during these

chapter 11 cases solely through the use of Cash Collateral on the Debtors’ proposed schedule, it

would be prudent for the Debtors to secure access to additional capital commitments in excess of

the Debtors’ cash balance to insure against future events that could increase the Debtors’

administrative expenses or reduce the Debtors’ expected revenue, including a prolonged timeline

for these chapter 11 cases or an unexpected downturn in commodity prices.

       11.     As a result, I believe that the DIP Facility is beneficial to the Debtors’ ability to

administer these chapter 11 cases and beneficial to the estate.

                            The Debtors’ Efforts to Secure DIP Financing

       12.     In light of the Debtors’ overleveraged capital structure, beginning in late April

2020, the Debtors and their advisors commenced discussions with an ad hoc committee of holders

of the Debtors’ second lien notes (the “Second Lien Ad Hoc Committee”) regarding the terms of

a value-maximizing, comprehensive restructuring. Concurrently, the Debtors began negotiating

the terms of a debtor-in-possession credit facility and exit financing with the Pre-Petition RBL

Secured Parties. These discussions coalesced around a $615 million senior secured debtor-in-
                                                 5

                                                                                        Exhibit 3
       Case
       Case 20-33801
            20-33801 Document
                     Document 38-3
                              37 Filed
                                   FiledininTXSB
                                             TXSBonon07/31/20
                                                      07/31/20 Page
                                                                Page617 of
                                                                        of 85
                                                                           15




possession revolving credit facility that will roll into a new, senior secured revolving exit credit

facility with initial availability thereunder of up to $615 million, subject to a borrowing base to be

set forth in the exit facility documents and on such other terms and conditions as set forth therein.

       13.     The DIP Facility is the product of good-faith negotiations with the DIP Lenders and

is an essential component of the Debtors’ Restructuring Support Agreement, which was signed by

the vast majority of the Debtors’ prepetition lenders—documenting their support for the Debtors’

proposed Plan and the restructuring transaction contemplated therein. I believe that the DIP

Facility will provide comfort to the Debtors’ vendors, suppliers, royalties and working interest

holders, customers, and employees that the Debtors will be able to continue to meet their

commitments during and after these chapter 11 cases and will enable the Debtors to pursue their

restructuring goals in a manner that maximizes the value of the Debtors’ estates. The DIP Facility

allows the Debtors, among other things, to continue to enter into commodity hedges, which would

not have been available to the Debtors using cash collateral to fund these cases. As a result of this

flexibility, the Debtors remain able to manage commodity price risk through the pendency of the

cases and also mitigate risk associated with entering into significant levels of mandatory,

prescribed hedging that are becoming the market norm in RBL exit conditions. Finally, the DIP

Facility provides the Debtors with committed financing for an exit facility, which is particularly

important to secure now in light of uncertain and tumultuous market conditions caused by the

COVID-19 pandemic. There is a substantial risk of an adverse change in the financial markets or

the occurrence of other circumstances, which might create obstacles to the Debtors’ emergence

from chapter 11. Absent the commitment of the Pre-Petition RBL Lenders to fund the Exit

Facility, the Debtors may otherwise be unable to secure the exit financing needed to ensure the




                                                  6

                                                                                          Exhibit 3
       Case
       Case 20-33801
            20-33801 Document
                     Document 38-3
                              37 Filed
                                   FiledininTXSB
                                             TXSBonon07/31/20
                                                      07/31/20 Page
                                                                Page628 of
                                                                        of 85
                                                                           15




Debtors have sufficient liquidity upon emergence to continue operations in the ordinary course

and effectuate their go-forward business plan.

        14.     It is my belief, based on my experience, current market conditions, the Debtors’

circumstances, and my participation in the negotiations around the DIP Facility and the broader

restructuring transaction, that the DIP Facility represents the best option reasonably available to

address the Debtors’ liquidity needs and that the terms and conditions of the DIP Facility are

reasonable and appropriate, in the best interests of the Debtors’ estates, and should be approved

on the terms and conditions described in the DIP Motion. As detailed below, I believe that the

economic terms of the proposed DIP Facility are within the range of comparable post-petition

financing facilities in recent years.

                              The DIP Facility Should Be Approved

        A.      Alternative Sources of Financing Are Not Reasonably Available to the Debtors.

        15.     The Debtors have pursued a prudent liability management strategy in recent years.

In the face of adverse market conditions, the Debtors have taken substantial steps to streamline

operations and implement cost-savings initiatives. In 2018 and 2019 alone, the Debtors completed

eight significant deleveraging transactions. Despite the Debtors’ remarkable prepetition efforts, it

became evident after March 2020 that a substantial balance sheet deleveraging is necessary to

allow the Debtors to withstand the current commodity price volatility and the impact of the

COVID-19 pandemic.

        16.     Notably, unlike many other independent oil and gas companies, the Debtors came

to the responsible decision to file for chapter 11 prior to fully utilizing their revolver or pursuing a

costly financing to extend runway at the expense of other constituencies in the capital structure.

Specifically, the Debtors had only drawn approximately $65 million on the RBL Facility (utilizing

just over 10% of the facility) prior to drawing the maximum amount available under the RBL

                                                   7

                                                                                           Exhibit 3
       Case
       Case 20-33801
            20-33801 Document
                     Document 38-3
                              37 Filed
                                   FiledininTXSB
                                             TXSBonon07/31/20
                                                      07/31/20 Page
                                                                Page639 of
                                                                        of 85
                                                                           15




Facility in late June. As a consequence, and given the high quality of the Debtors’ assets and the

willingness of the Debtors’ junior creditors to fully equitize all outstanding bond debt, the Debtors

were able to negotiate one of the more attractively priced and structured facilities I have seen in

the market—no small feat given the current underwriting environment, where banks are becoming

far more selective in their lending processes, particularly in industries such as oil and gas.

       17.     To ensure that the Debtors had access to the best financing option reasonably

available, simultaneously with the negotiations with the Pre-Petition RBL Secured Parties,

Evercore initiated a third-party marketing process for debtor-in-possession financing. As part of

this process, Evercore reached out to ten sources of financing outside the Debtors’ capital structure,

including four commercial banks and six institutional lenders. All parties contacted by Evercore

declined to provide an offer for financing. Ultimately, many of the parties reported that they were

unwilling to extend financing to the Debtors due to a number of factors, including their

unwillingness to provide unsecured financing or financing secured by junior liens, the prospect of

a priming fight with the Debtors’ Pre-Petition RBL Secured Parties, unwillingness to provide an

RBL, and the volatile state of the oil and gas industry. I therefore do not believe that workable

alternative sources of financing with terms better than those of the DIP Facility are presently

available to the Debtors.

       18.     As further evidence that the Debtors have obtained the best financing arrangement

reasonably available, the Second Lien Ad Hoc Committee, which will ultimately own a significant

equity interest in the Reorganized Debtors, also reviewed and provided input to the negotiations

of the terms of the DIP Facility and Exit Facility.




                                                  8

                                                                                          Exhibit 3
      Case
       Case20-33801
            20-33801 Document
                      Document38-3
                               37 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/31/20
                                                     07/31/20 Page
                                                               Page64
                                                                    10ofof85
                                                                           15




       B.      The Fees and Milestones Provided in Connection with the DIP Facility Are
               Reasonable.

       19.     I understand that the Debtors have agreed, subject to Court approval, to pay certain

fees to the DIP Lenders pursuant to the DIP Facility Documents as consideration for the extension

of postpetition financing. Specifically, the Debtors have agreed to pay an arrangement fee and an

agency fee to the DIP Agent plus an upfront fee and commitment fee to the DIP Lenders.

       20.     Importantly, the approximately $2.1 million in aggregate upfront, arrangement, and

agency fees on the DIP Facility constitutes only approximately 0.34 percent of the $614 million

commitments provided under the DIP Facility. Further, as discussed below, the Debtors anticipate

interest savings of approximately $2 million in the proposed seven-week case (roughly

$1.2 million per month) by reducing negative carry through the roll up and repayment of

prepetition amounts outstanding under the RBL Facility. After the payment of these fees,

the Debtors will be approximately cost-breakeven. Although it is not our current expectation, if

the chapter 11 cases take longer than the proposed seven-week timeline, the $1.2 million of savings

per month will continue to inure to the benefit of the estate (as an example, a nine-month case

would yield $8 million of savings net of fees). It is my belief that the Debtors would be required

to seek an exit facility to fund the operations of the business regardless of whether they used cash

collateral or a DIP facility to fund these chapter 11 cases, and that the upfront fees and arrangement

fees would be similar in either scenario.

       21.     These fees were the subject of arm’s-length and good-faith negotiations between

the Debtors and the DIP Lenders, are integral components of the overall terms of the DIP Facility,

and were required by the DIP Agent and the DIP Lenders as consideration for the extension of

postpetition financing and an Exit Facility and consensual use of Cash Collateral. Over the course

of multiple months, my team and I, along with the Debtors’ other advisors, actively negotiated the


                                                  9

                                                                                          Exhibit 3
         Case
          Case20-33801
               20-33801 Document
                         Document38-3
                                  37 Filed
                                      FiledininTXSB
                                                TXSBon
                                                     on07/31/20
                                                        07/31/20 Page
                                                                  Page65
                                                                       11ofof85
                                                                              15




terms and provisions of the DIP Facility and Exit Facility on behalf of the Debtors. Indeed, the

Debtors were able to negotiate a reduction of the fees and coupon rate included in the DIP Agent’s

original proposal, as well as other concessions, including certain conditions precedent associated

with the Exit Facility, certain covenants, and reporting requirements. This process culminated in

the DIP Facility and Exit Facility. I do not believe that a financing package is reasonably available

to the Debtors with terms similar to those of the DIP Facility for lower fees. Accordingly, I believe

that paying these fees is reasonable and necessary under the circumstances of these chapter 11

cases.

          22.   The DIP Facility Documents also contain certain milestones that the Debtors must

meet throughout their chapter 11 cases. Specifically, these milestones include:

                a.     on the Petition Date, filing of a motion seeking approval of the DIP Facility;

                b.     entry of the Interim DIP Order within three (3) business days of the Petition
                       Date;

                c.     entry of the Confirmation Order no later than September 6, 2020;

                d.     entry of the Final DIP Order within thirty-five (35) calendar days of the
                       Petition Date; and

                e.     no later than fourteen (14) calendar days after entry of the Confirmation
                       Order, the occurrence of the effective date of the Plan and the discharge of
                       the DIP Obligations.

          23.   Failure to meet such milestones would constitute an event of default under the DIP

Credit Agreement.      These milestones were negotiated at arm’s-length and are an integral

component of both the DIP Facility and the broader set of transactions contemplated by

the Restructuring Support Agreement. I have reviewed these milestones, and I believe that they

are appropriate under the circumstances, reasonably achievable, and will permit sufficient time to

effectuate the restructuring contemplated by the terms of the Restructuring Support Agreement.



                                                 10

                                                                                         Exhibit 3
      Case
       Case20-33801
            20-33801 Document
                      Document38-3
                               37 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/31/20
                                                     07/31/20 Page
                                                               Page66
                                                                    12ofof85
                                                                           15




       24.     I believe that the fees and milestones associated with the DIP Facility are the result

of extensive good-faith and arm’s-length negotiations between the Debtors and the DIP Lenders

and are an integral component of the DIP Facility and consensual use of Cash Collateral. Any

failure to receive approval thereof may cause a termination of the DIP Facility, thereby

jeopardizing the potential for the Debtors to successfully restructure.

       C.      The Refinancing of the Obligations Under the RBL Facility Is Appropriate.

       25.     The DIP Facility contemplates a “roll-up” of all outstanding prepetition letters of

credit issued by any Pre-Petition RBL Lender and all loans outstanding under the RBL Facility

(other than $1 million) held by any Pre-Petition RBL Lender with $185 million of the principal

amount of the outstanding loans rolled into the DIP Facility upon entry of the Interim DIP Order.

I believe the proposed roll-up is justified under the circumstances.

       26.     Prior to the Petition Date, the Debtors defensively drew down on the RBL Facility

as a preventive measure to hedge against the possibility that the Debtors would not be able to

obtain DIP financing or an exit facility in light of current market conditions. Prior to making the

$200 million defensive draw, the Debtors had drawn approximately $65 million under the RBL

Facility. With a DIP-to-exit facility in hand, the Debtors can confidently use up to $147 million

of that Cash Collateral to pay down the RBL Facility and roll that amount into the DIP-to-Exit

Facility. Repaying up to $147 million of the approximately $230 million drawn under the RBL

Facility upon entry of the Interim DIP Order will allow the Debtors to eliminate a substantial

amount of negative carry on interest. The Debtors will only be required to pay a fee of 0.34% to

secure the DIP Facility with significant availability and the flexibility to repay the drawn portion

of the RBL with excess cash on hand. Following paydown, the Debtors will be required to pay an

undrawn commitment fee of 0.50% as compared to the all-in rate of approximately 7.50% if

$230 million remains drawn under the prepetition RBL Facility. Accordingly, the roll-up will
                                                 11

                                                                                         Exhibit 3
      Case
       Case20-33801
            20-33801 Document
                      Document38-3
                               37 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/31/20
                                                     07/31/20 Page
                                                               Page67
                                                                    13ofof85
                                                                           15




offset fees associated with the DIP, or if timing slips for unforeseen reasons, will result in

significant savings for the Debtors’ estates.

       27.     Further, the Pre-Petition RBL Secured Parties are oversecured. The overwhelming

majority of that value is derived from the Debtors’ crude developed and producing reserves, which

constitute collateral under the RBL Facility. The DIP Facility’s proposed repayment feature

therefore affects the timing, but not the amount, of the Pre-Petition RBL Secured Parties’ recovery

of principal amounts owed while also minimizing interest costs for the Debtors.

       28.     I understand that roll-ups and repayments of prepetition debt have been approved

in a variety of cases. The roll-up is an essential feature of the DIP Facility that actually benefits

the Debtors’ estates given the associated cost-savings. Based on the foregoing, it is my belief that

the DIP Facility represents the best option reasonably available to address the Debtors’ liquidity

needs and that the terms and conditions of the DIP Facility are reasonable and appropriate under

the circumstances.

                                      Need for Interim Relief

       29.     The Debtors require cash to fund these chapter 11 cases, continue operations in the

ordinary course, and satisfy obligations to vendors and employees. As such, entering into the DIP

Facility is critical to ensuring the Debtors are able to retain access to favorable capital

commitments, avoid a Cash Collateral dispute, and minimize the costs of financing these

chapter 11 cases. Absent interim approval of the DIP Facility and the associated roll-up, the

Debtors could potentially incur costs on amounts currently borrowed under the RBL Facility in

excess of the fees contemplated under the DIP Facility, would have less certainty as to the

availability of excess funding above the current cash balance to withstand an unexpectedly longer

process, and could put the Exit Facility at risk.



                                                    12

                                                                                         Exhibit 3
      Case
       Case20-33801
            20-33801 Document
                      Document38-3
                               37 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/31/20
                                                     07/31/20 Page
                                                               Page68
                                                                    14ofof85
                                                                           15




                                            Conclusion

       30.     I believe that, given the inability to find third-party debtor-in-possession financing

and the extensive good faith and arm’s length negotiations in respect of the DIP Facility, the terms

of the DIP Facility are reasonable and appropriate. The DIP Facility is an integral part of

the Restructuring Support Agreement and the Plan, which will eliminate all of the Debtors’

$2.1 billion of bond debt from the Debtors’ balance sheet.           I also believe that, based on

the Debtors’ projections, the proposed DIP Facility will provide the Debtors with the necessary

liquidity to effectively run their chapter 11 process and avoid a potential liquidation.




                                                 13

                                                                                           Exhibit 3
      Case
       Case20-33801
            20-33801 Document
                      Document38-3
                               37 Filed
                                   FiledininTXSB
                                             TXSBon
                                                  on07/31/20
                                                     07/31/20 Page
                                                               Page69
                                                                    15ofof85
                                                                           15




       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

statements are true and correct to the best of my knowledge, information, and belief.

 Dated: July 30, 2020                             /s/ Brent Banks
                                                  Brent Banks
                                                  Managing Director
                                                  Evercore Group L.L.C.

                                                  Proposed Investment Banker and Financial
                                                  Advisor to the Debtors




                                                                                        Exhibit 3
